130 F.3d 656
Ralph KAMPEN;  Katherine Kampen, Plaintiffs-Appellants,v.AMERICAN ISUZU MOTORS, INC., Defendant-Appellee.
No. 96-30544.
United States Court of Appeals,Fifth Circuit.
Dec. 3, 1997.

B. Gerald Weeks, New Orleans, LA, for Plaintiffs-Appellants.
Keith W. McDaniel, Lance B. Williams, Pulaski, Gieger & Laborde, New Orleans, LA, for Defendant-Appellee.
Appeal from the United States District Court for the Eastern District of Louisiana; Martin L.C. Feldman, Judge.
Before POLITZ, Chief Judge, and KING, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

ON SUGGESTION FOR REHEARING EN BANC

1
(Opinion August 6, 1997, 5 Cir., 1997, 119 F.3d 1193).

BY THE COURT:

2
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


3
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.